BANKS, Justice,
concurring:
I concur in the result reached by the majority and all that is said concerning the jurisdiction of the youth court. I write separately because I am uncomfortable with the path taken to the result on the merits. I find no statutory command that the school district act in a manner different than it did in the instant case. Nevertheless, I agree with the result obtained because, in my view, the severity of the punishment is unconscionable as applied to the particular transgression found here. See Warren County Bd. of Education v. Wilkinson, 500 So.2d 455, 461 (Miss.1986) (Condemning similar punishment for similar conduct involving alcohol.)